IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-60749
                         Summary Calendar



JOHN L. MALONE,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER
OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No.4:96-CV-78-LS
                       - - - - - - - - - -
                         August 13, 1998

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     John L. Malone appeals from the district court’s judgment

affirming the denial of his application for disability insurance

and period of disability benefits.   Malone argues that the

Commissioner’s finding that he had the residual functional

capacity to perform the physical exertion and nonexertional

requirements of work except for lifting more than 10 pounds

frequently contradicts the definition of light work.   Malone did

not raise this issue before the Appeals Council or the district


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-60749
                                  -2-

court.   This court does not consider issues raised for the first

time in an appeal of a social security case.   See Bowman v.

Heckler, 706 F.2d 564, 568 (5th Cir. 1983); see also Dominick v.

Bowen, 861 F.2d 1330, 1332 (5th Cir. 1988).

     Malone also argues that substantial evidence did not exist

to support the finding that he was not disabled.    We have

reviewed the record and find no reversible error.    Accordingly,

the judgment is AFFIRMED for essentially the reasons adopted by

the district court.   See Malone v. Callahan, No. 4:96-CV-78-LS

(S.D. Miss. Sep. 8, 1997).

     AFFIRMED.